UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6202



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY B. BYRD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Chief
District Judge. (CR-91-531, CA-01-989-A)


Submitted:   May 16, 2002                   Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony B. Byrd, Appellant Pro Se. Lorenzo McRae, II, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony B. Byrd seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Byrd, Nos. CR-91-531; CA-01-

989-A (E.D. Va. Dec. 3, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2